DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2. 	Acknowledgement is made of amendment filed on 06/10/2022, in which claims 1, 3, 5, 6 and 7 are amended, claims 8-11 are added, rejection of claims 1-7 are traversed and claims 1-11 are now pending.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (US 2015/0339539 A1, hereinafter referred as “Gu”).
	Regarding claim 1, Gu discloses a processing apparatus (Fig. 1, ¶0016 and ¶0021 discloses processing system 100 includes at least one processor (CPU) 102) for deriving a level of immersion in content (Abstract and ¶0022 discloses determining concentration level of a viewer by modeling an extent to which the viewer is at least one of engaged by and interested in displayed video content), the processing apparatus comprising: 
 	a state data acquisition circuit configured to acquire state data (Fig. 2, ¶0023 and ¶0064-¶0066 discloses the viewer status detector 210 extracts one or more features si(t) that represent the viewer status, also referred to as viewer status features) including data indicative of a first reaction of a user during image display of the content (¶0005, ¶0024, ¶0048 and equation 2 discloses extracting at least one feature s1(t) that represents a viewer status with respect to the displayed video content) and data indicative of a second reaction of the user different from the first reaction during the image display of the content (¶0005, ¶0024, ¶0048 and equation 2 discloses extracting at least one feature s2(t) that represents a viewer status with respect to the displayed video content); 
 	a first analysis circuit configured to analyze the data indicative of the first reaction (¶0005, ¶0024, ¶0048, ¶0064-¶0066 and equation 2 discloses extracting at least one feature s1(t) that represents a viewer status with respect to the displayed video content) so as to derive a first immersion evaluation value based on the first reaction of the user (Equation 1, ¶0042 and ¶0039 discloses concentration level having a value between 0 and 1 includes a function to compare the video content and viewer status features); 
 	a second analysis circuit configured to analyze the data indicative of the second reaction (¶0005, ¶0024, ¶0048, ¶0064-¶0066 and equation 2 discloses extracting at least one feature s2(t) that represents a viewer status with respect to the displayed video content) so as to derive a second immersion evaluation value based on the second reaction of the user (Equation 1, ¶0042 and ¶0039 discloses concentration level having a value between 0 and 1 includes a function to compare the video content and viewer status features); 
 	a weight setting circuit configured to set a weight value for each of the first and second immersion evaluation values (¶0064-¶0066 and equation 3 discloses wi refers to a weight assigned to the feature pair of content characteristic and viewer status denoted by subscript i); and 
 	an immersion level deriving circuit configured to derive the level of immersion in the content from the first and second immersion evaluation values and from the respective weight values of the first and second immersion evaluation values (Abstract and ¶0064-¶0066 discloses combiner for combining concentration levels for different feature pairs into an overall concentration level of the viewer for the displayed content. ¶0049 and equation 3 discloses g(•) is a proper selected combining function. A usually adopted function is weighted average… where wi refers to a weight assigned to the feature pair of content characteristic and viewer status denoted by subscript i), 
 	wherein the data indicative of at least one of the first reaction and the second reaction of the user is operation data representing an operation performed by the user on an input apparatus (¶0025 discloses the viewer status features si(t) can be extracted or determined using one or more sensors and/or other devices, or having the viewer directly provide his or her status (e.g., via a user input device), and so forth).
	Regarding claim 3, Gu discloses the processing apparatus according to claim 1, wherein the state data acquisition circuit acquires the state data (¶0023 and ¶0064-¶0066 discloses the viewer status detector 210 extracts one or more features si(t) that represent the viewer status, also referred to as viewer status features) including data indicative of a third reaction of the user during the image display of the content  (¶0005, ¶0024, ¶0048 and equation 2 discloses extracting at least one feature s3(t) that represents a viewer status with respect to the displayed video content), 
 	the processing apparatus further includes a third analysis circuit configured to analyze the data indicative of the third reaction (¶0005, ¶0024, ¶0048, ¶0064-¶0066 and equation 2 discloses extracting at least one feature s3(t) that represents a viewer status with respect to the displayed video content) so as to derive a third immersion evaluation value based on the third reaction of the user (Equation 1, ¶0042 and ¶0039 discloses concentration level having a value between 0 and 1 includes a function to compare the video content and viewer status features), 
 	the weight setting circuit sets a weight value for the third immersion evaluation value (¶0064-¶0066 and equation 3 discloses wi refers to a weight assigned to the feature pair of content characteristic and viewer status denoted by subscript i), and 
 	the immersion level deriving circuit derives the level of immersion in the content from the first, second, and third immersion evaluation values weighted respectively by the weight values of the first, second, and third immersion evaluation values (Abstract and ¶0064-¶0066 discloses combiner for combining concentration levels for different feature pairs into an overall concentration level of the viewer for the displayed content. ¶0049 and equation 3 discloses g(•) is a proper selected combining function. A usually adopted function is weighted average… where wi refers to a weight assigned to the feature pair of content characteristic and viewer status denoted by subscript i).
	Regarding claim 4, Gu discloses the processing apparatus according to claim 3, wherein the data indicative of the third reaction of the user is operation data representing an operation performed by the user on an input apparatus (¶0025 discloses the viewer status features si(t) can be extracted or determined… having the viewer directly provide his or her status (e.g., via a user input device), and so forth).
	Regarding claim(s) 6, this/these method claim(s) has/have similar limitations as apparatus claim(s) 1, and therefore rejected on similar grounds.
	Regarding claim(s) 7, this/these CRM claim(s) has/have similar limitations as apparatus claim(s) 1, and therefore rejected on similar grounds.
 	Further, Gu discloses a non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to perform an immersion level deriving method for deriving a level of immersion in content by carrying out actions (¶0064 and ¶0066 discloses the various processes and functions described herein may be either part of the microinstruction code or part of the application program, or any combination thereof, which may be executed by a CPU).
	Regarding claim 8, Gu discloses the processing apparatus according to claim 1, wherein, when the content is not gaming content resulting from the user manipulating gameplay during execution of a game application through the input apparatus (Abstract and ¶0004 discloses determining concentration level of a viewer of displayed video content), the data of at least one of the first and second reactions is the operation data representing one or more of a plurality of operations performed by the user on the input apparatus (¶0025 discloses the viewer status features si(t) can be extracted or determined using one or more sensors and/or other devices, or having the viewer directly provide his or her status (e.g., via a user input device), and so forth).

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Chung et al. (US 2014/0157294 A1, hereinafter referred as “Chung”).
	Regarding claim 2, Gu doesn’t explicitly disclose the processing apparatus according to claim 1, wherein the data indicative of the first reaction of the user is motion data representing a motion of the user, and the data indicative of the second reaction of the user is sound data representing a voice uttered by the user.
 	However, in a similar field of endeavor, Chung discloses wherein the data indicative of the first reaction of the user is motion data representing a motion of the user (Claims 9, 11, ¶0011 and ¶0043 discloses measuring level of viewer reaction by analyzing… motions, using the viewer reaction information), and the data indicative of the second reaction of the user is sound data representing a voice uttered by the user (Claims 9, 11, ¶0011 and ¶0043 discloses measure the level of viewer reaction by analyzing.. viewers' voices).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu for the purpose of generating highlight information by detecting highlights based on the measured level of viewer reaction (abstract).
 
7. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Seo et al. (US 2020/0166996 A1, hereinafter referred as “Seo”).
	Regarding claim 5, Gu doesn’t explicitly disclose the processing apparatus according to claim 1, wherein the weight setting circuit sets a weight value corresponding to a category of the content.
  	However, in a similar field of endeavor, Seo discloses wherein the weight setting circuit (Fig. 1, processor 120) sets a weight value corresponding to a category of the content (¶0144 discloses the display apparatus 100 may identify the user emotion by obtaining the image of the user face using the camera 105. ¶0075 discloses a degree of similarity may be a numerical value showing how much the emotion of the user interest object and the user emotion are similar to each other. ¶0076 discloses the degree of similarity may have a different criterion depending on a category or genre of the content).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu for the purpose of identifying a user preference for the content based on a degree of similarity between information on emotion of the user interest object and information on user emotion (abstract).

8. 	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Juenger et al. (US 2021/0060429 A1, hereinafter referred as “Juenger”).
	Regarding claim 9, Gu doesn’t explicitly disclose the processing apparatus according to claim 1, wherein, when the content is gaming content resulting from the user manipulating gameplay during execution of a game application through the input apparatus, none of the data of any of the first and second reactions is taken from the operation data resulting from the user via the input apparatus.
 	However, in a similar field of endeavor, Juenger discloses wherein, when the content is gaming content resulting from the user manipulating gameplay during execution of a game application through the input apparatus (Fig. 1), none of the data of any of the first and second reactions is taken from the operation data resulting from the user via the input apparatus (¶0087 discloses a user context indicates a level a level of attention (or focus) of the user to the content…. gaze information detected by an eye tracking system or motion data detected by a motion tracking system can indicate the level of user attention).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu so that in-context notification is shown only if the notification data relates to the activity that the user is engaged in (e.g., is associated with the active application) (¶0088).
	Regarding claim 11, Gu doesn’t explicitly disclose the processing apparatus according to claim 1, wherein the analysis includes counting a number of times that the input apparatus is operated by the user per unit time and deriving an immersion evaluation value according to such number of operations per unit time.
	However, in a similar field of endeavor, Juenger discloses wherein the analysis includes counting a number of times that the input apparatus is operated by the user per unit time and deriving an immersion evaluation value according to such number of operations per unit time (¶0087 discloses the amount and/or frequency of user input received at an input device (e.g., a video game controller) indicates the level of user interaction. The larger the amount is and/or the higher the frequency [which is defined as the rate at which something occurs or is repeated over a particular period of time] is, the higher the level of user interaction is).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu so that in-context notification is shown only if the notification data relates to the activity that the user is engaged in (e.g., is associated with the active application) (¶0088).
	
9. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Hosada et al. (US 2021/0289068 A1, hereinafter referred as “Hosada”).
	Regarding claim 10, Gu discloses the processing apparatus according to claim 1, wherein, when the content is not gaming content resulting from the user manipulating gameplay during execution of a game application through the input apparatus (Abstract and ¶0004 discloses determining concentration level of a viewer of displayed video content), the data of at least one of the first and second reactions is one or more of the plurality of operations performed by the user on the input apparatus (¶0025 discloses the viewer status features si(t) can be extracted or determined using one or more sensors and/or other devices, or having the viewer directly provide his or her status (e.g., via a user input device), and so forth)…
 	Gu doesn’t explicitly disclose which includes at least one of operations to display menus for image switchover, to change sound volume, or fast-forward the content, and to fast-backward the content.
 	However, in a similar field of endeavor, Hosada discloses which includes at least one of operations to display menus for image switchover, to change sound volume 
(¶0067 discloses the presentation method setting unit 103 decides display settings or sound volume settings for presenting the object information in accordance with a degree of attention that has been set; and ¶0086 discloses degree of attention changed depending on change in user behavior (specifically, the gaze direction of the user), or fast-forward the content, and to fast-backward the content.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu for purpose of changing the volume settings based on the context of the presentation and the degree of immersion (¶0123). 
	
Response to Arguments
10. 	Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
I.	With regards to arguments for independent claims 1, 6 and 7, Applicant argues Gu fails to disclose “wherein the data indicative of at least one of the first reaction and the second reaction of the user is operation data representing an operation performed by the user on an input apparatus,” as recited in claims 1, 6 and 7. However, examiner respectfully disagrees and maintains the grounds for rejection.
 	Gu at Fig. 2 and ¶0023 discloses the viewer status detector 210 extracts one or more features si(t) that represent the viewer status, also referred to as viewer status features. ¶0025 of Gu discloses the viewer status features si(t) can be extracted or determined using one or more sensors and/or other devices, or having the viewer directly provide his or her status (e.g., via a user input device), and so forth and clearly reads on the aforementioned limitation as argued.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692